DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the j tan (ɸz) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 6, 8, 13, 18 and 19 are objected to because of the following informalities:  The variables for the equations are not identified in the claims.
Claims 2, 6, 18 and 19 include the ɸz which is not identified in the claims,
Claims 6, 13, and 18 includes the variable Ra, which is not identified in the claims.
Claim 8 and 13 includes the variable ɸŽF which is not identified in the claims.
	These variables should be identified in the claims.

Claim 7 recites, measuring a property of a mud capable of being disposed borehole; however, the limitation is not grammatically correct.  It should read “measuring a property of a mud disposed in a borehole.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0185354 (Hayman) in view of US Publication 2015/0008927 (Cheung).
	
Regarding claim 1, Hayman discloses a method of resistivity imaging (“system and methods of generating calibrated downhole images of a subterranean formation” [Abstract], “The downhole tool 114 may be a conventional resistivity tool used to generate images” [0023]), comprising: 
disposing a downhole tool into a borehole, wherein the downhole tool comprises a pad and a plurality of electrodes disposed on the pad (“A downhole tool 114 may be lowered into the wellbore 105 to take downhole measurements. The downhole tool 114 is depicted as a wireline imaging tool with sensor pads 117, but may be any downhole tool, such as a micro-imager capable of taking downhole measurements (e.g., resistivity) in oil or water based mud” [0023]);	
taking an impedance measurement with the plurality of electrodes (“Impedances of the button electrode 140 and the drilling mud 111 trapped between the wall 105 of the wellbore and the sensor pad 117 may be determined from downhole measurements” [0034]);
applying a correction to the measured impedance by using a relaxation constant of the measured impedance to find a corrected impedance for each electrode of the plurality of electrodes (“Z90 may be dependent on incorrect mud angle and incorrect measurement phase angle. By combining the impedance and phase angle equations above and the effect of both, an error or offset in the mud angle and an error or offset in the measured button impedance phase may be derived. Assuming the following” [0041], “with the help of an estimated mud impedance phase angle angle(Z_mud), a quantity Z90 can be determined from the measurement”  [0043]);
constructing an image “generating calibrated downhole images of a subterranean formation surrounding a wellbore” [0008], “FIG. 6 is a flow chart depicting an example method of generating calibrated images of a wellbore” [0019]).
Hayman does not explicitly disclose constructing an image from the corrected impedance, wherein the image maps formation impedance.
Cheung teaches (“FIG. 13 is an example of a composite image generated based on the first impedivity data and the second impedivity data” [0020]).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method of resistivity imaging of Hayman to construct image maps based on the formation impedance as taught by Cheung to accurately visually depict the formation.

Regarding claim 2, the combination of Hayman and Cheung generally disclose the above method, and further Hayman discloses wherein the corrected impedance is found 
    PNG
    media_image1.png
    57
    883
    media_image1.png
    Greyscale
  (Claimed ZBF approximates total impedance Z, described in equation 2 of the instant specification.   Hayman discloses total impedance Z is given by
    PNG
    media_image2.png
    53
    137
    media_image2.png
    Greyscale
with formation impedance Zf and mud impedance Zm, at paragraph [0047]- [0048], [0066].  Therefore, using variables for Zf , Zm , phase angles of the impedances and other variables from paragraphs [0048]-[0052], a person of ordinary skill in the art would be able to derive the claimed equation).  

Regarding claim 3, the combination of Hayman and Cheung generally disclose the above method, and further Cheung teaches dividing a real part of the corrected impedance with a tool constant to estimate a formation resistivity estimate (“At 1110, the first formation impedivity determination component can determine first orthogonal data (Z90/kF at ω1). The first orthogonal data can be determined by determining a component (Z90) of the measured impedance data ZB orthogonal to downhole fluid impedance data ZM obtained at a first frequency ω1 and dividing this value by the geometric factor kF for the frequency ω1” [0080]).

Regarding claim 4, the combination of Hayman and Cheung generally disclose the above method, and further Cheung discloses the tool constant is a function of corrected impedance (“At 1110, the first formation impedivity determination component can determine first orthogonal data (Z90/kF at ω1). The first orthogonal data can be determined by determining a component (Z90) of the measured impedance data ZB orthogonal to downhole fluid impedance data ZM obtained at a first frequency ω1 and dividing this value by the geometric factor kF for the frequency ω1” [0080]).

Regarding claim 5, the combination of Hayman and Cheung generally disclose the above method, and further Cheung teaches estimating a formation permittivity from the relaxation constant of the measured impedance and the formation resistivity estimate (“where kM, kF are geometric factors for the downhole fluid and subterranean formation terms” [0031]
 “the impedivity .zeta. of a material can be related to its resistivity .rho., its relative permittivity .epsilon. and its frequency ω (=2.π.f) by the equation” [0032], “At 1240, the downhole fluid correction determination component can determine an approximate downhole fluid impedance amplitude by subtracting the measured impedance data from the inverted formation impedivity obtained at 1230 divided by the geometric factor kF. In some embodiments, to suppress the effects of factors such as noise that can impact the accuracy of determining the downhole fluid impedance amplitude” [0087]).

Regarding claim 

6, the combination of Hayman and Cheung generally disclose the above method, and further Cheung discloses the method of claim 5, further comprising estimating formation permittivity 
    PNG
    media_image3.png
    118
    320
    media_image3.png
    Greyscale

(“The complex conductivity (also called admittivity) .sigma.* is given by: 

    PNG
    media_image4.png
    38
    185
    media_image4.png
    Greyscale
and d is the effective distance along the current path, A is the effective area of the current path and 
    PNG
    media_image5.png
    38
    42
    media_image5.png
    Greyscale
is the permittivity” [0049]
Using the variables of permittivity and phase angles of the impedances and other variables from paragraphs [0048]-[0052], a person of ordinary skill in the art would be able to derive the claimed equation, [0080]).

Regarding claim 7, the combination of Hayman and Cheung generally disclose the above method and further Hayman discloses 
measuring a property of a mud capable of being disposed borehole (“The cased hole impedance may include a button impedance and/or a mud impedance” [0007], “The drilling mud may have electrical parameters” [0029]); 
estimating a distance for a standoff, wherein the standoff is the distance between one of the plurality of electrodes and an inner wall of the borehole, for each electrode of the plurality of electrodes (“To protect the pad 117 and to keep the face 134 from touching the casing 106 (or the wall 115), the sensor pad 117 may be provided with an upper wearplate 130 and a lower wearplate 131 at upper and lower ends, respectively, thereof. The wearplates 130, 131 may protrude a distance (or standoff) d.sub.b from the front face 134 to prevent direct contact between the front face 134 and the casing 106. When a measurement is desired, the arms 116 may be selectively extended to a position where the pad 117 is flushably pressed against the casing 106 (or the wall 115).” [0027]); 
estimating a mud impedance with the distance for the standoff and the property of the mud; subtracting the mud impedance from the measured impedance to find a mud effect removed impedance (F) for each electrode of the plurality of electrodes; and applying a correction to the mud effect removed impedance by using its relaxation constant to find the corrected impedance (“The may also involve determining formation resistivity from Z90, passing a current from at least one button electrode to at least one return electrode on the sensor pad and measuring the current, comparing the current measured by a plurality of the button electrode and at least one return electrode of the sensor pads, determining a standoff between each of the button electrode and a measurement surface and adjusting for the standoff, analyzing the cased hole measurements, the cased hole parameters, the open hole measurements, the open hole parameters and/or Z90 and adjusting therebetween. [0006]).

Regarding claim 8, the combination of Hayman and Cheung generally disclose the above method, and further Hayman discloses the corrected impedance is found 
    PNG
    media_image1.png
    57
    883
    media_image1.png
    Greyscale
   (Claimed ZBF approximates total impedance Z, described in equation 2 of the instant Hayman discloses total impedance Z is given by
    PNG
    media_image2.png
    53
    137
    media_image2.png
    Greyscale
with formation impedance Zf and mud impedance Zm, at paragraph [0047]- [0048], [0066].  Therefore, using variables for Zf , Zm , phase angles of the impedances and other variables from paragraphs [0048]-[0052], a person of ordinary skill in the art would be able to derive the claimed equation).  

Regarding claim 9, the combination of Hayman and Cheung generally disclose the above method, and further Cheung teaches dividing a real part of the corrected impedance with a tool constant to estimate a formation resistivity estimate (“At 1110, the first formation impedivity determination component can determine first orthogonal data (Z90/kF at ω1). The first orthogonal data can be determined by determining a component (Z90) of the measured impedance data ZB orthogonal to downhole fluid impedance data ZM obtained at a first frequency ω1 and dividing this value by the geometric factor kF for the frequency ω1” [0080]).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method of resistivity imaging of Hayman to divide a real pat of the corrected impedance with the tool constant as taught by Cheung to estimate a formation resistivity estimate.

Regarding claim 10, the combination of Hayman and Cheung generally disclose the above method, and further further Cheung teaches the tool constant is a function of the corrected impedance (“At 1110, the first formation impedivity determination component can determine first orthogonal data (Z90/kF at ω1). The first orthogonal data can be determined by determining a component (Z90) of the measured impedance data ZB orthogonal to downhole fluid impedance data ZM obtained at a first frequency ω1 and dividing this value by the geometric factor kF for the frequency ω1” [0080]).

Regarding claim 11, the combination of Hayman and Cheung generally disclose the above method, and further Cheung teaches the tool constant is a function of the distance for the standoff (“FIG. 5 is a chart illustrating first impedivity data and second impedivity data obtained at different frequencies and at different standoff distances” [0012]).

Regarding claim 12, the combination of Hayman and Cheung generally disclose the above method, and further Cheung teaches estimating a formation permittivity from the relaxation constant of the mud effect removed impedance and formation resistivity estimate (“At 1110, the first formation impedivity determination component can determine first orthogonal data (Z90/kF at ω1). The first orthogonal data can be determined by determining a component (Z90) of the measured impedance data ZB orthogonal to downhole fluid impedance data ZM obtained at a first frequency ω1 and dividing this value by the geometric factor kF for the frequency ω1” [0080], “the impedivity .zeta. of a material can be related to its resistivity .rho., its relative permittivity .epsilon. and its frequency .omega.(=2.pi.f) by the equation: .zeta.(.omega.)=1/(.rho..sup.-1+j.epsilon..epsilon..sub.o.omega.)=.rho./- (1+j.rho..epsilon..epsilon..sub.o.omega.)” [0032]).

Regarding claim 13, the combination of Hayman and Cheung generally disclose the above method, and further Cheung teaches the formation permittivity is found 
    PNG
    media_image6.png
    147
    325
    media_image6.png
    Greyscale
  
(“The complex conductivity (also called admittivity) .sigma.* is given by: 

    PNG
    media_image4.png
    38
    185
    media_image4.png
    Greyscale
and d is the effective distance along the current path, A is the effective area of the current path and 
    PNG
    media_image5.png
    38
    42
    media_image5.png
    Greyscale
is the permittivity” [0049]
Using the variables of permittivity and phase angles of the impedances and other variables from paragraphs [0048]-[0052], a person of ordinary skill in the art would be able to derive the claimed equation, [0080]).

Regarding claim 14, Hayman discloses a system for resistivity imaging (“system and methods of generating calibrated downhole images of a subterranean formation” [Abstract], “The downhole tool 114 may be a conventional resistivity tool used to generate images as described” [0023]), comprising: 
a downhole tool, wherein the downhole tool comprises: an arm; and a pad, wherein the pad comprises a plurality of electrodes and at least one return electrode pad; a conveyance for disposing the downhole tool in a borehole; (“A downhole tool 114 may be lowered into the wellbore 105 to take downhole measurements. The downhole tool 114 is depicted as a wireline imaging tool with sensor pads 117, but may be any downhole tool, such as a micro-imager capable of taking downhole measurements (e.g., resistivity) in oil or water based mud” [0023]);	
and an information handling system, wherein the information handling system is configured to record a measurement of impedance for each electrode of the plurality of electrodes (“Impedances of the button electrode 140 and the drilling mud 111 trapped between the wall 105 of the wellbore and the sensor pad 117 may be determined from downhole measurements” [0034]); 
	correct the impedance using a relaxation constant of the measured impedance to find a relaxation constant of the measured impedance (“Z90 may be dependent on incorrect mud angle and incorrect measurement phase angle. By combining the impedance and phase angle equations above and the effect of both, an error or offset in the mud angle and an error or offset in the measured button impedance phase may be derived. Assuming the following” [0041], “with the help of an estimated mud impedance phase angle angle(Z_mud), a quantity Z90 can be determined from the measurement”  [0043]); and 
construct an image (“the disclosure relates to a system for generating calibrated downhole images of a subterranean formation surrounding a wellbore” [0008], “The downhole tool 114 may be a conventional resistivity tool used to generate images as described” [0023], “FIG. 6 is a flow chart depicting an example method of generating calibrated images of a wellbore” [0019]).  
Hayman does not explicitly disclose construct an image from the corrected impedance, wherein the image maps formation impedance.
Cheung teaches (“FIG. 13 is an example of a composite image generated based on the first impedivity data and the second impedivity data” [0020]).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the method of resistivity imaging of Hayman to construct image maps based on the formation impedance as taught by Cheung to accurately visually depict the formation.

Regarding claim 15, the combination of Hayman and Cheung generally disclose the above system and further Cheung teaches information handling system is further configured to divide a real part of the corrected impedance with a tool constant to estimate a formation resistivity estimate (“At 1110, the first formation impedivity determination component can determine first orthogonal data (Z90/kF at ω1). The first orthogonal data can be determined by determining a component (Z90) of the measured impedance data ZB orthogonal to downhole fluid impedance data ZM obtained at a first frequency ω1 and dividing this value by the geometric factor kF for the frequency ω1” [0080]).

Regarding claim 16 the combination of Hayman and Cheung generally disclose the above system, and further Cheung teaches - 28 -Attorney Docket No. 1560-053600

the tool constant is a function of the corrected impedance “At 1110, the first formation impedivity determination component can determine first orthogonal data (Z90/kF at ω1). The first orthogonal data can be determined by determining a component (Z90) of the measured impedance data ZB orthogonal to downhole fluid impedance data ZM obtained at a first frequency ω1 and dividing this value by the geometric factor kF for the frequency ω1” [0080].  

Regarding claim 17, the combination of Hayman and Cheung generally disclose the above system, and further Cheung teaches - 28 -Attorney Docket No. 1560-053600
the information handling system is further configured to estimate a formation permittivity from the measured impedance and the estimated formation resistivity (“the impedivity .zeta. of a material can be related to its resistivity .rho., its relative permittivity .epsilon. and its frequency .omega.(=2.pi.f) by the equation: .zeta.(.omega.)=1/(.rho..sup.-1+j.epsilon..epsilon..sub.o.omega.)=.rho./- (1+j.rho..epsilon..epsilon..sub.o.omega.)” [0032]).

Regarding claim 18, the combination of Hayman and Cheung generally disclose the above system, and further Cheung teaches t- 28 -Attorney Docket No. 1560-053600
the formation 
    PNG
    media_image7.png
    122
    499
    media_image7.png
    Greyscale
  
(“The complex conductivity (also called admittivity) .sigma.* is given by: 

    PNG
    media_image4.png
    38
    185
    media_image4.png
    Greyscale
and d is the effective distance along the current path, A is the effective area of the current path and 
    PNG
    media_image5.png
    38
    42
    media_image5.png
    Greyscale
is the permittivity” [0049]
Using the variables of permittivity and phase angles of the impedances and other variables from paragraphs [0048]-[0052], a person of ordinary skill in the art would be able to derive the claimed equation, [0080]).
Regarding claim 19, the combination of Hayman and Cheung generally disclose the above system and further Cheung teaches- 28 -Attorney Docket No. 1560-053600
 the corrected 
    PNG
    media_image8.png
    61
    669
    media_image8.png
    Greyscale
   (Claimed ZBF approximates total impedance Z, described in equation 2 of the instant specification.   Hayman discloses total impedance Z is given by
    PNG
    media_image2.png
    53
    137
    media_image2.png
    Greyscale
with formation impedance Zf and mud impedance Zm, at paragraph [0047]- [0048], [0066].  Therefore, using variables for Zf , Zm , phase angles of the impedances and other variables from paragraphs [0048]-[0052], a person of ordinary skill in the art would be able to derive the claimed equation).  
Regarding claim 20, the combination of Hayman and Cheung generally disclose the above system, and further Cheung teaches - 28 -Attorney Docket No. 1560-053600
the information handling system is further configured to record a measurement of a property of a mud within the borehole (“The cased hole impedance may include a button impedance and/or a mud impedance” [0007], “The drilling mud may have electrical parameters” [0029]), estimate a distance for standoff of each electrode of the plurality of electrodes (“To protect the pad 117 and to keep the face 134 from touching the casing 106 (or the wall 115), the sensor pad 117 may be provided with an upper wearplate 130 and a lower wearplate 131 at upper and lower ends, respectively, thereof. The wearplates 130, 131 may protrude a distance (or standoff) d.sub.b from the front face 134 to prevent direct contact between the front face 134 and the casing 106. When a measurement is desired, the arms 116 may be selectively extended to a position where the pad 117 is flushably pressed against the casing 106 (or the wall 115).” [0027]); 
least one button electrode to at least one return electrode on the sensor pad and measuring the current, comparing the current measured by a plurality of the button electrode and at least one return electrode of the sensor pads, determining a standoff between each of the button electrode and a measurement surface and adjusting for the standoff, analyzing the cased hole measurements, the cased hole parameters, the open hole measurements, the open hole parameters and/or Z90 and adjusting therebetween” [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857